11/10/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0533


                                         OP 20-0533


 ATLANTIC SPECIALTY INSURANCE
                                                                            FILED
 COMPANY,                                                                  NOV 1 0 2020
                                                                        Bovven Greenwooa
              Petitioner,                                             Clerk of Suprerne Court
                                                                         State nf Montana


       v.
                                                                      ORDER
 EIGHTEENTH JUDICIAL DISTRICT COURT,
 THE HONORABLE RIENNE H. McELYEA,
 DISTRICT JUDGE,

              Respondent.


       Petitioner Atlantic Specialty Insurance Company (ASIC) seeks a writ of
supervisory control directing the Eighteenth Judicial District Court, Gallatin County, to
reverse its Order granting partial summary judgment to Don Daniels, as Conservator of the
Estate of Sarah Daniels, Plaintiff in the District Court's Cause No. DV 18-17B. In that
Order, the District Court granted partial summary judgment in Daniels's favor and denied
ASIC's cross-motion for summary judgment, ruling that ASIC could not rely on the
statutory cap of$750,000 found in § 2-9-108(1), MCA,because the exception provided for
in § 2-9-108(3), MCA applied. In its Petition, ASIC alleges that it has already paid Daniels
$750,000 on behalf of its insured, Gallatin County, under the statutory cap. It argues that
if this Court reverses the District Court's ruling, the trial is unnecessary as Daniels will be
unable to recover additional damages.
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. iN.pp. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182, ¶ 5, 361 Mont. 279, 259 P.3d 754 (citations omitted). Consistent with
Rule 14(3), it is the Court's practice to refrain from exercising supervisory control when
the petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist.
Court, No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016);
Lichte v. Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540,
382 P.3d 868 (table)(Aug. 24, 2016). I
       Here, ASIC asserts that the Distri4 Court is operating under an error oflaw and that
the issue is purely one of law that is causing a gross injustice. ASIC further argues that
appeal is an inadequate remedy becauseiGallatin County will have been forced to bear the
publicity, burden, and expense of a trial even if ASIC ultimately prevails on appeal.
                                      I
However, this Court has held that conserving resources, without more, is insufficient
grounds to justify supervisory control where a party can seek review of the lower court's
                                        i
ruling on appeal and there is no evidence that relief on appeal would be inadequate.
                                        I
Yellowstone Elec. Co. v. Mont. SeVenth Judicial Dist. Court, No. OP-19-0348,
397 Mont. 552, 449 P.3d 787 (table)(Aiug. 6, 2019). This is not a case where allowing a
                                        1
lower court's ruling to stand would,in and ofitself, cause irreparable harm. E.g. Barrus v.
                                        I
Mont. First Judicial Dist. Court, 2020 MT 14, ¶ 22, 398 Mont. 353, 456 P.3d 577
(defendant would have no adequate remedy of appeal if he were involuntarily medicated
                                    !-
prior to appellate review of lower Cpurt's order allowing involuntary medication);
Park v. Mont. Sixth Judicial Dist. Coin, 1998 MT 164, 1 15-16, 289 Mont. 367,
961 P.2d 1267 (supervisory control appropriate regarding court order requiring criminal
                                      i
defendant to submit to mental evaluation and answer questions rilated to the charges
against him because appeal =mot rest9re constitutional right not to be a witness against
oneself). Rather it is a case where the'l potential harm is an exterior consequence of the
litigation, and not harm directly caused by the ruling itself.




                                              2
       Moreover, ASIC does not assert that it would suffer any harm if this matter were to
proceed to trial; rather, it argues that other defendants in this matter, who have their own
legal representation, would suffer harm.I As set forth above, it is this Court's practice to
refrain from exercising supervisory control when the petitioner has an adequate remedy on
appeal. We see no reason why ASIC,the petitioner, would be unable to seek review ofthe
District Court's ruling on appeal, nor why any relief it obtained from that ruling via appeal
would be inadequate.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DV 18-17B, and the Honorable Rienne H. McElyea, presiding Judge.
       DATED this 1 pday of November,2020.




1 ASIC represents in its petition that Gallatin County does not oppose ASIC's petition; however,
Gallatin County is not seeking a writ itself.
                                               3